DETAILED ACTION
Election Acknowledged
Applicant’s election of DMAPA N-oxide in the reply filed on 11/8/2021 encompassing claims 1, 3-7, 10, 11, 13, 17, 26, 27 and 33 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, no prior art was identified which obviated or disclosed the elected species and so the Examiner expanded their search to the species of acrylic acid and 
    PNG
    media_image1.png
    93
    195
    media_image1.png
    Greyscale
. It’s noted that claims 2, 9, 17-20, 36 and 37 do not correspond to the elected species of DMAPA N-oxide.
Claims 1-7, 9-11, 13, 17-20, 26, 27, 33, 36 and 37 are pending, claims 2, 9, 17-20, 36 and 37 have been withdrawn as being directed to nonelected subject matter and claims 1, 3-7, 10, 11, 13, 26, 27 and 33 are presented for examination on the merits..

Allowable Subject Matter
Claim 11 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 10, 13 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knappe et al. (US 8268296; of record), evidenced by Hair:Wikipedia.
Knappe is directed to cosmetic compositions in the form of a hydrogel (see Example 1) (see instant claim 17) wherein the composition comprises a cosmetic agent comprising a copolymer of acrylic acid and 
    PNG
    media_image1.png
    93
    195
    media_image1.png
    Greyscale
wherein R2 and R3 may be a C1=C10 alkyl and n may be 1-20 (see column 2, lines 12-40). It is noted that this polymer of Knappe reads on unit (III) as recited by instant claim 3 
    PNG
    media_image2.png
    141
    147
    media_image2.png
    Greyscale
wherein R1 and R2 may be a C1-C20 alkyl, L may be C(=O)NH(CH2)x and B is a polymer backbone (see instant claim 3). The polymer backbone of Knappe is a vinyl polymer (see instant claims 4 and 10). As .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 13, 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappe et al. (US 8268296; of record), evidenced by Hair:Wikipedia, in view of Destarac (US 2006/0217285) and Yunis (US 5877209).
Knappe is directed to cosmetic compositions (see instant claim 17) wherein the composition comprises a cosmetic agent comprising a copolymer of acrylic acid and 
    PNG
    media_image1.png
    93
    195
    media_image1.png
    Greyscale
wherein R2 and R3 may be a C1=C10 alkyl and n may be 1-20 (see column 2, lines 12-40). It is noted that this polymer of Knappe reads on unit (III) as recited by instant claim 3 
    PNG
    media_image2.png
    141
    147
    media_image2.png
    Greyscale
wherein R1 and R2 may be a C1-C20 alkyl, L may be C(=O)NH(CH2)x and B is a polymer backbone (see instant claim 3). The polymer backbone of Knappe is a vinyl polymer (see instant claims 4 and 10). As it pertains to the adsorption of fibrinogen as required by instant claims 5 and 6, given that the polymer of Knappe is identical to that of the instant claims (a copolymer comprising an N-oxide polymer), it would be expected to have overlapping properties absent evidence otherwise. The cosmetic composition is to be applied on to hair and/or the skin (which is broadly considered a biomolecule, bulk material, standalone material) (see column 5, lines 38-50) (see instant claim 13). Hair:Wikipedia is cited as evidence that hair is a protein (see instant claim 26). The cosmetic composition may be in the form of a hydro gel (see Example 1), creams and emulsions (see column 42, lines 34-38).
Knappe fails to teach their copolymer as being a random, multiblock or star copolymer.
Destarac is directed to copolymers that may be used in hair care compositions. It is taught that copolymers may be structured as a random copolymer, block copolymer and star copolymer (see claim 17 and 18) (see instant claim 7). Thus, it would have been obvious to use one of the known copolymer structures for the copolymer of Knappe with a reasonable expectation for success. 
Knappe fails to teach the cosmetic composition as being in the form of a liposome.
Yunis is directed to hair follicle formulations which are intended to protect against oxidative stress. The composition may be in the form of a lotion, cream, emulsion, shampoo and liposome (see claim 3) (see instant claim 33). Given that it was known that liposomes could be used as an alternative means for delivery of a hair care composition (to creams and emulsions), it would have been obvious to modify Knappe to include liposomes comprising the N-oxide polymer with a reasonable expectation for success. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Potentially Relevant Prior Art
Parzuchowski et al., JACS, 2002, 124, 12182-12191

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KYLE A PURDY/Primary Examiner, Art Unit 1611